Per Curiam :
There was sufficient evidence to submit to the jury that John C. Kohne was the general agent of the defendant company. He was present at the last trial of the case in the court below, and, as such general agent, made an affidavit on behalf of the company to procure a continuance of the cause. His affidavit is something more than his statement under oath that he was the general agent. It was evidence of the fact that he was acting as the general agent of the company, and controlling its affairs. Corporations necessarily act through agents; and when they have been publicly held out as such, and their act recognized, they will not be permitted to repudiate their authority: Williams v. Getty, 31 Pa. 461; Baltimore etc. Steamboat Co. v. Brown, 54 Pa. 77; Adams Express Co. v. Schlessinger, 75 Pa. 246.
We find no error in the refusal of the court below to give a binding instruction for the defendant. The declaration was not upon the policy, but upon a special promise to pay the sum of §1,600, in consideration of which the plaintiff surrendered his policy to the agent of the company. If the plaintiff’s testimony is true, and the jury have ijpund that it was, the conduct of the defendant was not such as to inspire confidence in insurance companies. W e find no error in the rulings of the eou t upon the law, and the jury have done just what any other jury would have done under like circumstances.
Judgment affirmed.